Exhibit 10.1 EXECUTION COPY THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT THIS THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is made as of the20th day of December, 2007, by and among ASHTON WOODS USA L.L.C. (the “Borrower”), the LENDERS party hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as agent (the “Agent”), and the GUARANTORS party hereto. R E C I T A L S: The Borrower, the Agent and the Lenders have entered into a certain First Amended and Restated Credit Agreement dated as of December16, 2005 (as amended by that certain First Amendment to First Amended and Restated Credit Agreement dated as of January11, 2007 and that certain Second Amendment to First Amended and Restated Credit Agreement dated as of June15, 2007, the “Credit Agreement”).Capitalized terms used in this Amendment which are not otherwise defined in this Amendment shall have the respective meanings assigned to them in the Credit Agreement. The Guarantors consist of Owner Guarantors that have executed or otherwise become a party to the Owner Guaranty Agreement and Subsidiary Guarantors that have executed or otherwise become a party to the Subsidiary Guaranty Agreement. The Borrower and the Guarantors have requested the Agent and the Lenders to amend the Credit Agreement to modify the provisions related to the Interest Coverage Ratio and to make other such changes as the parties hereunder deem appropriate upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the Recitals and the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower, the Agent, the Lenders and the Guarantors, intending to be legally bound hereby, agree as follows: SECTION 1.Recitals.The Recitals are incorporated herein by reference and shall be deemed to be a part of this Amendment. SECTION 2.Amendment.The Credit Agreement is hereby amended as follows: 2.1Section 1.1 of the Credit Agreement is hereby amended by deleting the language in clause (i) in the definition of “Borrowing Base” and inserting “Intentionally Omitted” in lieu thereof. 2.2Section 1.1 of the Credit Agreement is hereby amended by adding the following definitions in alphabetical order: ““Adjusted Cash Flow from Operations” means, for any period of four consecutive fiscal quarters of the Borrower, the sum of (a) the cash generated by (or used in) operating activities, as calculated on the quarterly financial statements for the Borrower, on a consolidated basis for such period, as determined in accordance with GAAP, such amount being reflected in the line item designated “Net Cash (used in) provided by operating activities” on the Borrower’s quarterly financial statements, plus (b) Interest Expense.” ““Borrowing Base Availability” means, on any date, the excess (if any) of the Borrowing Base as most recently determined in accordance with this Agreement over the amount of Borrowing Base Indebtedness on such date.” ““Unrestricted Cash” of a Person means the cash and Cash Equivalents of such Person that would not be identified as “restricted” on a balance sheet of such Person prepared in accordance with GAAP.” 2.3
